DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief and Pre-Appeal Conference Request filed on 10/7/2021, the application is allowed on the existing claims and a Notice of Allowability set forth below.

Allowable Subject Matter

Claims 1, 5-6, 8, 10-11, 13-14, and 16-21 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Sun nor any prior art available discloses/renders obvious:
“wherein the treatment composition comprises, in addition to the tobacco material, an acid selected from the group consisting of hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, or combinations thereof, a complexing agent present at a concentration of about 1% to about 6.5% by weight of the treatment composition on a dry weight basis, the complexing agent selected from the group consisting of a zinc salt, a copper salt, an iron salt and combinations thereof, and water in an amount from about 20% to about 6t0% by weight”.
To optimize the iron salt content in the recited method steps of Sun in the same composition mixed with phosphoric acid would NOT have yielded predictable results to one of ordinary skill in the art before the effective filing date, let alone yielded reduction in nitrosamine content predictably.
Therefore, claim 1 is held as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712